Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 57-60 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/10/2021.
Applicant’s election without traverse of species I in the reply filed on 09/10/2021 is acknowledged.
Claim Objections
Claims 52 and 66 are objected to because of the following informalities:  
In line 24 of claim 52, “boards” is misspelled, and should be spelled --boards--. 
In line 3 of claim 66, the examiner suggests changing “metal layers,.” To --metal layers.-- for grammatical reasons.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 65 & 70 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 
Claims 65 & 70 cite the limitation that “each core dielectric layer directly contacts the patterned metal layers of two of the printed circuit boards.” This limitation is not provided in the specification, nor in the figures, as seen in Fig. 7 for example. Fig. 7 discloses core dielectric layers 114, in direct contact with two patterned metal layers 112, however the patterned metal layers in direct contact with each core dielectric layer are part of the respective printed circuit board 110, and not a second printed circuit board, with respective printed circuit boards being separated by additional dielectric layers 116. As such, claim 65 constitutes new matter as it lacks written description in the application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 6, 10, 51-54, 56, 64-67, 69, & 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okumichi et al. (US PGPub 20050098348), a reference of record, in view of Duford et al. (US Patent 8785784)
	As per claim 1:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:

a first row of ground vias (grounding-conductor via conductors 15, 25, 35 along the top of 24A-C, 25A-C, & 28A-C, in the alternate) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, 25B, 28B, in the alternate); 
a second row of ground vias (grounding-conductor via conductors 15, 25, 35 along the bottom of Figs. 24A&C, 25A&C, & 28A&C, in the alternate) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, 25B, & 28B in the alternate); 
a first transmission line segment (signal wiring conductor 11) extending horizontally along a first portion (top) of the multi-layer printed circuit board structure; 
a second transmission line segment (signal wiring conductor 21) extending horizontally along a second portion (bottom) of the multi-layer printed circuit board structure, the second transmission line segment vertically spaced apart from the first transmission line segment (as seen in Figs. 24B, 25B, & 28B in the alternate); 
a vertical dielectric structure (dielectric layers 1 within ground-conductor non-forming areas 16, 26, 36) that extends between the first and second transmission line segments; 

wherein the multi-layer printed circuit board structure comprises a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (intermediate dielectric layers 1) and at least one patterned metal layer (grounding conductor 32 or signal wiring conductors 11/21).
Okumichi does not disclose:
a plurality of additional dielectric layers that bind the printed circuit boards together, wherein the additional dielectric layers comprise a different material than the core dielectric layers, wherein each of the additional dielectric layers comprises a base material that is pre-impregnated with a thermoset polymer matrix material.
Duford et al. discloses in Fig. 1:
An assembly comprising a PCB formed from a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (core 150) and at least one patterned metal layer (conductors 120), and a plurality of additional dielectric layers that bind the printed circuit boards together (non-core dielectric layers 170), wherein the additional dielectric layers comprise a different material than the core dielectric layers (col. 4 lines 14-48), wherein the additional dielectric layers comprise a base material that is pre-impregnated with a 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adhere the dielectric substrate layers together using layers of prepreg and/or epoxy that are different from the core dielectric material and comprise a base material that is pre-impregnated with a thermoset polymer matrix material to adhere the core dielectric and patterned metal layers together, as is well-understood in the art, and as taught by Duford et al. (col. 4 lines 14-48 & col. 6 lines 8-36).
	
As per claim 6:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:
a conductive signal via (center signal via conductor 34) that extends between the first and second transmission line segments, wherein the blind ground via is one of a plurality of blind ground vias that, along with some of the ground vias in the first and second rows of ground vias, surround the conductive signal via (as seen in Figs. 24A/28A or alternatively 25A), and  wherein each of the plurality of blind ground vias are between the first and second rows of ground vias (as seen in Fig. 24A-B/28A-B or alternatively 25A-B).

	As per claim 10:
	Okumichi et al. discloses in Fig. 24A-C or alternatively in Figs. 28A-C:
the first transmission line segment is implemented in an uppermost printed circuit board of the multi-layer printed circuit board structure (as seen in Fig. 24A-

	As per claims 51 & 68:
	Okumichi et al. does not disclose:
each of the additional dielectric layers directly contacts patterned metal layers of two of the printed circuit boards.
	Duford et al. discloses in Fig. 1:
each of the additional dielectric layers (non-core dielectric layers 170) directly contacts patterned metal layers (conductors 120) of two of the printed circuit boards (the boards directly above and below the non-core dielectric layer).
	As a consequence of the combination of claim 1, each of the additional dielectric layers directly contacts patterned metal layers of two of the printed circuit boards.

	As per claim 52:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:
A radio frequency ("RF") (invention is disclosed for high frequency bands, such as microwave bands, which are considered to be within the radio frequency spectrum) transmission line in a multi-layer printed circuit board structure (dielectric layers 1 and metallization layers indicated as grounding conductors 32), comprising: 
a first row of ground vias (grounding-conductor via conductors 15, 25, 35 along the top of 24A-C, 25A-C, & 28A-C, in the alternate) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, 25B, 28B, in the alternate); 
a second row of ground vias (grounding-conductor via conductors 15, 25, 35 along the bottom of Figs. 24A&C, 25A&C, & 28A&C, in the alternate) that extend vertically through the multi-layer printed circuit board structure (as shown in Figs. 24B, 25B, & 28B in the alternate); 
a first transmission line segment (signal wiring conductor 11) extending horizontally along a first portion (top) of the multi-layer printed circuit board structure; 
a second transmission line segment (signal wiring conductor 21) extending horizontally along a second portion (bottom) of the multi-layer printed circuit board structure, the second transmission line segment vertically spaced 
a vertical dielectric structure (dielectric layers 1 within ground-conductor non-forming areas 16, 26, 36) that extends between the first and second transmission line segments; 
and a blind ground via (grounding-conductor vias 15, 25, 35, as shown in Fig. 24B or 28B, alternatively grounding-conductor vias 35 shown in Fig. 25B) that extends vertically through the printed circuit board structure positioned adjacent the vertical dielectric structure,
wherein the multi-layer printed circuit board structure comprises a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (intermediate dielectric layers 1) and at least one patterned metal layer (grounding conductor 32 or signal wiring conductors 11/21),
wherein the blind ground via extends through only one of the dielectric layers (grounding-conductor vias 15, 25, & 35 comprise single element vias between ground planes 12 and 32, 22 and 32, or multiple instances of ground planes 32)
Okumichi does not disclose:
a plurality of additional dielectric layers that bind the printed circuit boards together, wherein the additional dielectric layers comprise a different material than the core dielectric layers, wherein each of the additional dielectric layers comprises a base material that is pre-impregnated with a thermoset polymer matrix material.

An assembly comprising a PCB formed from a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (core 150) and at least one patterned metal layer (conductors 120), and a plurality of additional dielectric layers that bind the printed circuit boards together (non-core dielectric layers 170), wherein the additional dielectric layers comprise a different material than the core dielectric layers (col. 4 lines 14-48), wherein the additional dielectric layers comprise a base material that is pre-impregnated with a thermoset polymer matrix material (FR-4, col. 6 lines 8-36, a known thermoset polymer matrix material), and each of the additional dielectric layers (non-core dielectric layers 170) directly contacts patterned metal layers (conductors 120) of two of the printed circuit boards (the boards directly above and below the non-core dielectric layer).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to adhere the dielectric substrate layers together using layers of prepreg and/or epoxy that are different from the core dielectric material and comprise a base material that is pre-impregnated with a thermoset polymer matrix material to adhere the core dielectric and patterned metal layers together, as is well-understood in the art, and as taught by Duford et al. (col. 4 lines 14-48 & col. 6 lines 8-36).
	As a consequence of the combination, the blind ground vias of Okumichi et al. each only extend through one dielectric layer (such that the claimed blind ground via only extends between planes, through the core dielectric material and not the additional dielectric layers).

	As per claim 53:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:
The plurality of printed circuit boards includes an upper printed circuit board (top dielectric substrate 1), a lower printed circuit board (bottom dielectric substrate 1), and one or more inner printed circuit boards that are positioned between the upper printed circuit board and the lower printed circuit board (middle dielectric substrates 1), and wherein blind ground vias extend through a single dielectric layer only (vias are shown as individual formations between grounding conductors 12, 32, & 22).
	Okumichi et al. does not disclose:
the blind ground via extends through a first of the additional dielectric layers and does not extend through a second of the additional dielectric layers. 
	Duford et al. discloses in Fig. 1:
An assembly comprising a PCB formed from a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (core 150) and at least one patterned metal layer (conductors 120), and a plurality of additional dielectric layers that bind the printed circuit boards together (non-core dielectric layers 170), wherein the additional dielectric layers comprise a different material than the core dielectric layers (col. 4 lines 14-48), wherein the additional dielectric layers comprise a base material that is pre-impregnated with a thermoset polymer matrix material (FR-4, col. 6 lines 8-36, a known thermoset polymer matrix material).


	As per claim 54:
	Okumichi et al. discloses in Figs. 28A-C:
an additional ground via that extends through all of the core dielectric layers and all of the additional dielectric layers, the additional ground via being positioned between the first and second rows of ground vias (Figs. 28A-C show ground vias adjacent to signal wiring conductors 11 or 21 that connect from grounding layer 12 to grounding layer 22 shown in Figs. 28A & 28C respectively, with the ground via being formed of a plurality of blind vias going through a single dielectric layer, as shown in Fig. 28B).

	As per claim 56:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:
the first and second transmission line segments extend in opposite directions (signal wiring conductors 11 & 21 extend right and left, respectively).

	As per claims 64 & 69:
	Okumichi et al. does not disclose:
each of the additional dielectric layers is used to adhere a respective pair of printed circuit boards together.

An assembly comprising a PCB formed from a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (core 150) and at least one patterned metal layer (conductors 120), and a plurality of additional dielectric layers that bind the printed circuit boards together (non-core dielectric layers 170), wherein the additional dielectric layers comprise a different material than the core dielectric layers (col. 4 lines 14-48), wherein the additional dielectric layers comprise a base material that is pre-impregnated with a thermoset polymer matrix material (FR-4, col. 6 lines 8-36, a known thermoset polymer matrix material).
	As a consequence of the combination of claim 1, each of the additional dielectric layers is used to adhere a respective pair of printed circuit boards together.
	
	As per claim 66:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:
The dielectric substrate (1) forms an annular void ring (grounding-conductor non-forming area 26) filling in opposed, matching ring-shaped voids in the patterned metal layers (as seen in the figures).
	Okumichi et al. does not disclose:
a part of the thermoset polymer matrix material forms an annular void ring filling in opposed, matching ring-shaped voids in the patterned metal layers.
	Duford et al. discloses in Fig. 1:

	As a consequence of claim 1, a part of the thermoset polymer matrix material forms an annular void ring filling in opposed, matching ring-shaped voids in the patterned metal layers (through the dielectric being formed in part by a thermoset polymer matrix material).

	As per claim 67:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:
a plurality of the annular void rings and portions of a plurality of the dielectric layers that are vertically-aligned with the annular void rings form an annular dielectric column, and the annular dielectric column comprises the vertical dielectric structure.
	Okumichi does not disclose:
a plurality of the annular void rings and portions of a plurality of the core dielectric layers that are vertically-aligned with the annular void rings form an 
Duford et al. discloses in Fig. 1:
An assembly comprising a PCB formed from a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (core 150) and at least one patterned metal layer (conductors 120), and a plurality of additional dielectric layers that bind the printed circuit boards together (non-core dielectric layers 170), wherein the additional dielectric layers comprise a different material than the core dielectric layers (col. 4 lines 14-48), wherein the additional dielectric layers comprise a base material that is pre-impregnated with a thermoset polymer matrix material (FR-4, col. 6 lines 8-36, a known thermoset polymer matrix material).
	As a consequence of the combination of claim 1:
a plurality of the annular void rings and portions of a plurality of the core dielectric layers that are vertically-aligned with the annular void rings form an annular dielectric column, and the annular dielectric column comprises the vertical dielectric structure.

	As per claim 71:
	Okumichi et al. discloses in Figs. 24A-C, 25A-C, & 28A-C, in the alternate:
The dielectric substrate (1) forms an annular void ring (grounding-conductor non-forming area 26) filling in opposed, matching ring-shaped voids in the patterned metal layers (as seen in the figures), and wherein a plurality of the 
	Okumichi does not disclose:
a part of the thermoset polymer matrix material forms an annular void ring filling in opposed, matching ring-shaped voids in the patterned metal layers, and wherein a plurality of the annular void rings and portions of a plurality of the core dielectric layers that are vertically-aligned with the annular void rings form an annular dielectric column, and the annular dielectric column comprises the vertical dielectric structure.
Duford et al. discloses in Fig. 1:
An assembly comprising a PCB formed from a plurality of printed circuit boards, each printed circuit board including a core dielectric layer (core 150) and at least one patterned metal layer (conductors 120), and a plurality of additional dielectric layers that bind the printed circuit boards together (non-core dielectric layers 170), wherein the additional dielectric layers comprise a different material than the core dielectric layers (col. 4 lines 14-48), wherein the additional dielectric layers comprise a base material that is pre-impregnated with a thermoset polymer matrix material (FR-4, col. 6 lines 8-36, a known thermoset polymer matrix material).
	As a consequence of the combination of claim 1, a part of the thermoset polymer matrix material forms an annular void ring filling in opposed, matching ring-shaped voids in the patterned metal layers (through the dielectric being formed in part by a thermoset .

Claim 55 is/are rejected under 35 U.S.C. 103 as being unpatentable over the resultant combination of Okumichi et al. (US PGPub 20050098348), a reference of record, in view of Duford et al. (US Patent 8785784) as applied to claims 1 & 54 above, and further in view of Hein et al. (US PGPub 20100182105), a reference of record.
The resultant combination discloses the RF transmission line of claims 1 & 54 as rejected above.
As per claim 55:
Okumichi et al. discloses in Figs. 28A-C:
a conductive signal via (signal via conductors 14, 24, & 34) that extends between the first and second transmission line segments; 
a plurality of vertically spaced-apart annular metal pads (connecting conductors for signal 33, and which may be annular, para [0374]) that surround the conductive signal via; 
and a plurality of annular void rings (grounding-conductor non-forming areas 16, 26, 36) that define an annular dielectric column that surround the plurality of vertically spaced-apart annular metal pads, 
the annular dielectric column comprising the vertical dielectric structure.
Okumichi does not disclose:

Hein discloses in Figs. 7a-b:
A vertical interconnection through a via may provide a rotation, such as a 180 degree rotation between and a transmission line for entrance of a signal and a transmission line for emergence of a signal (paras [0051-0052]).
At the time of filing, it would have been obvious to one of ordinary skill in the art to provide a 180 degree rotation of the outgoing transmission line and surrounding ground plane as an alternate/equivalent configuration able to provide the benefit of controlling the direction of the signal in the transmission line, as is well-understood in the art and as demonstrated by Hein (paras [0051-0052]).
As a consequence of the combination, the blind ground via is on a first side of the vertical dielectric structure (25 is rotated to the second ground via, such that the blind ground via only comprises sections of 35) and the additional ground via is on a second side of the vertical dielectric structure that is opposite the first side (rotation of 25 to the opposite side results in the second via including 15, 35, and rotated 25, thus fulfilling the requirement of the additional ground via).

Response to Arguments
Applicant’s arguments, see applicant’s remarks, filed 01/05/2022, with respect to the rejection(s) of claim(s) 1, 6, 10, & 51-56 under Okumichi in view of Tabatai have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okumichi in view of Duford et al.

Allowable Subject Matter
The indicated allowability of claim 52 is withdrawn in view of the newly discovered reference(s) to Duford et al.  Rejections based on the newly cited reference(s) precede this notice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123. The examiner can normally be reached M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Samuel S Outten/Examiner, Art Unit 2843